Citation Nr: 1228730	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-34 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right elbow disability. 

4.  Entitlement to service connection for a left elbow disability.  

5.  Entitlement to service connection for a bilateral hearing loss disability.  

6.  Entitlement to service connection for human papilloma virus (HPV).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the St. Petersburg, Florida, RO.  

In the November 2007 rating decision, service connection for a left hip disability and right hip disability was denied.  The Veteran expressed disagreement with the decision in January 2008 and a Statement of the Case (SOC) was issued in September 2008.  Although the Veteran submitted a VA Form 9 Substantive Appeal in October 2008, she did not indicate that she wanted to continue with the appeal for service connection for the hips.  She expressed, rather, that she wished to continue with the appeal for the issues cited above.  As such, the issues of entitlement to service connection for a left and right hip disability are not before the Board and will not be addressed any further.  

The issue of entitlement to service connection for HPV is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right elbow disability is not shown by the record.  

2.  A left elbow disability is not shown by the record.  

3.  A right knee disability is not shown by the record.  

4.  A left knee disability is not shown by the record.  

5.  A bilateral hearing loss disability is not shown by the record.  



CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or aggravated by service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A left elbow disability was not incurred in or aggravated by service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A right knee disability was not incurred in or aggravated by service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011)..

4.  A left knee disability was not incurred in or aggravated by service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in April 2007 and February 2008.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  The Veteran has also been afforded an adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal criteria

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as an organic disease of the nervous system and arthritis, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat. 

Analysis

The Veteran has appealed the denial of service connection for right elbow, left elbow, right knee, left knee and bilateral hearing loss disabilities.  She believes that her disabilities developed as a consequence of service.  

Service treatment records include several audiometric evaluations.  In July 2002, audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
15
15
0
0
5

In July 2003, audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
0
0
LEFT
20
15
5
10
5


In July 2004, the Veteran reported difficulty hearing.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
15
15
5
5
5

It was reported in March 2005 that the Veteran fell down concrete stairs the month prior.  She complained of right elbow pain.  Initially, her elbow was swollen and bruised.  Bursitis was diagnosed.  

In January 2007, the Veteran again complained of decreased hearing.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
0
0
LEFT
15
10
0
0
0

The Veteran was afforded a VA examination in May 2007.  She complained of bilateral elbow pain, bilateral knee pain and bilateral hearing loss.  The Veteran reported bilateral elbow symptoms that began in March 2007 with no defining injury.  The left and right elbow flexed to 150 degrees and she had full extension.  
Bilateral elbow pain with no pathology/etiology found to render a diagnosis, only subjective reports of pain was diagnosed.  

The Veteran reported that bilateral knee pain started in high school and returned in February 2007 with marathon training and spinning.  Normal knee flexion and extension was shown on examination.  Bilateral knee pain with no pathology/etiology found to render a diagnosis, only subjective complaints of pain was diagnosed.  The Veteran also reported hearing loss that started two years earlier.  The examiner referred to the January 2007 audiogram and noted that normal hearing was diagnosed for both ears.  

After careful review of the record, the Board finds that the preponderance of the evidence is against the claims.  In order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Veteran has complained of elbow and knee pain, examinations have disclosed no pathology to account for the complaints.  To the extent that the Veteran was diagnosed as having bursitis of the right elbow in service, such appears to have been acute and resolved.  As already explained, in the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Here, there is no showing of a current disability to account for the Veteran's elbow and knee complaints.  The Board notes that the Veteran is competent to report joint pain and she has been credible in her assertions; however, the medical evidence shows no pathology to render a diagnosis, only subjective complaints of pain.  

The evidence is also devoid of a showing of a bilateral hearing loss disability, i.e. auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or speech recognition score using the Maryland CNC Test shown to be less than 94 percent.  Rather, examinations have disclosed normal hearing.  

The Board acknowledges the Veteran's assertions of noise exposure during service.  The Board does not dispute the Veteran's report of decreased auditory acuity.  Implicit in the claim is the Veteran's belief that she has a bilateral hearing loss disability.  However, she has not established her competence to establish the existence of a hearing loss disability and she has not provided adequate lay evidence that would suggest the existence of a current bilateral hearing loss disability.  The existence of a hearing loss disability is determined by very specific testing.  Here, her own assertions, without more, are not competent to establish disability.  Regardless, far more probative and credible is the medical evidence disclosing hearing acuity that does not reach the level of disability.  

In sum, the more probative evidence establishes that the Veteran does not have a bilateral hearing loss disability as defined by VA regulation.  The evidence is also against a finding that she has a bilateral elbow and/or bilateral knee disability.  The preponderance of the evidence is against the claims for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2011).



ORDER

Service connection for a right elbow disability is denied.  

Service connection for a left elbow disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a bilateral hearing loss disability is denied.  





REMAND

The Veteran has appealed the denial of service connection for HPV.  In November 2003, the Veteran was given a final diagnosis of mild dysplasia with HPV changes.  Later that month, she was assessed with cervical dysplasia candylama (HPV) lesion times 2, treated.  HPV DNA for subtypes (16, 18, 31, 33, 35, 39, 45, 51, 56, 58, 59, and 68) was not detected when tested in November 2004.  A history of cervical dysplasia was diagnosed.  

In the May 2007 VA examination, the examiner noted that there was an HPV effect on pap smear and that the Veteran had a history of abnormal pap smears with mild dysplasia.  The examiner determined, however, that recent pap smears were normal.  The Veteran's representative, however, argued in July 2012 that the Veteran has residuals of the HPV virus to include genital warts.  

The evidence shows in service treatment for HPV and assertions of current residuals of HPV to include genital warts.  Although the Veteran was afforded a VA examination in May 2007, the above was not addressed by the examiner.  VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  In light of the above, the Board finds that another VA examination is warranted for proper adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if she has residuals of HPV.  The examiner should clearly state whether the Veteran currently has HPV and/or any residuals thereof to include genital warts and/or any other skin manifestations claimed as a residual of such warts.  After review of the record, the examiner should provide an opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that HPV and/or residuals thereof had its onset in service and/or is causally related to service.  A rationale should be provided for all opinions expressed.  

2.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO should readjudicate all of the claims on appeal, considering all the evidence of record.  If any benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


